J-S36033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDRAE D.D. COLE                           :
                                               :
                       Appellant               :   No. 1223 EDA 2020

         Appeal from the Judgment of Sentence Entered January 6, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002889-2019


BEFORE:      LAZARUS, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                FILED APRIL 25, 2022

        Andrae D.D. Cole (Appellant) appeals from the judgments of sentence

of the Court of Common Pleas of Philadelphia County imposing an aggregate

term of 15 to 30 years of incarceration for rape by forcible compulsion,

involuntary deviate sexual intercourse (“IDSI”) of a person less than 16 years

of age, aggravated indecent assault without consent, and related offenses. 1
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 3121(a)(1), 3123(a)(7), and 3125(a)(1), respectively. The
court also convicted Appellant of rape by threat of forcible compulsion, IDSI
by threat of forcible compulsion, aggravated indecent assault by forcible
compulsion, aggravated indecent assault by threat of forcible compulsion,
indecent assault without consent, indecent assault by forcible compulsion,
indecent assault by threat of forcible compulsion, indecent assault of a person
less than 16 years of age, sexual assault, unlawful contact with a minor,
corruption of minors, endangering the welfare of children, and terroristic
threats. 18 Pa.C.S. §§ 3121(a)(2), 3123(a)(2), 3125(a)(2), 3125(1)(3),
(Footnote Continued Next Page)
J-S36033-21



He raises challenges to the sufficiency of the evidence and the legality and

discretionary aspects of his sentence. Upon review, we affirm.

       The facts out of which this case arises are described by the trial court

as follows:

       On January [2], 201[9], I.C., f[if]teen years old at the time,
       reported to her school’s counselor that Appellant, her cousin on
       her father’s side, had been sexually abusing her for the last few
       years. The counselor promptly called the Philadelphia police and
       I.C. made a statement to a female detective in [the police
       department’s Special Victims Unit] the same day. I.C. reported
       [that] the abuse started soon after her thirteenth (13th) birthday.
       Her older sister [T.M.] testified to the same.

       I.C. moved into a home shared by Appellant and other members
       of Appellant’s family located at 1918 Dennie Street, Philadelphia,
       Pennsylvania. August 1st or 2nd of the same year was the first
       time Appellant raped I.C. I.C. and Appellant were alone in the
       house, sitting next to each other on the couch watching television,
       when Appellant bent I.C. over the couch and inserted his penis
       into her vagina. This abuse continued repeatedly and in different
       rooms of the 1918 Dennie [Street] home, for the next year.

       Appellant’s sexual abuse of I.C. evolved from vaginal penetration
       to oral when she turned fourteen (14) years old. Appellant
       continued his manipulation of I.C. by telling her that he loved her
       and that he was close to her. I.C. “thought that’s what people
       that love each other do [and] thought it was okay.” Even if I.C.
       told Appellant that she did not want to do anything, “it still got
       done[.”] Throughout the abuse, I.C. was scared to tell anyone
       since Appellant told her that she would “get into trouble, [and] it’s
       going to be bad.”

       The final rape took place on December 22, 2018[,] at Glenmore
       Avenue, Philadelphia, Pennsylvania, I.C.’s father’s home.
____________________________________________


3126(a)(1), 3126(a)(2), 3126(a)(3), 3126(a)(8), 3124.1, 6318(a)(1),
6301(a)(1)(ii), 4304(a)(1), and 2706(a)(1), respectively. The court acquitted
Appellant of recklessly endangering another person under 18 Pa.C.S. § 2705.


                                           -2-
J-S36033-21



       Appellant was home with I.C. and her brother’s girlfriend. When
       her brother’s girlfriend left to go to work, not five (5) minutes
       later, Appellant proceeded to vaginally penetrate I.C. yet again.
       This time, however, he attempted to penetrate her anus with his
       penis. I.C. told Appellant that “...I was, like, it hurt. Like, me,
       personally, yeah it hurts. Like, that’s painful.” Immediately after
       what I.C[.] calls “the nasties” happened, she had to take a warm
       bath because it hurt.

       On December 23, 2018, I.C. was traveling to Virginia, with some
       of her siblings, to spend the Christmas holidays with members of
       her mother’s family. It’s on this bus ride that I.C.’s sister [T.M.]
       noticed something amiss and began to question I.C. I.C [f]inally
       opened up to her sister about the abuse.


Trial Court Opinion, 4/1/21, at 3-4 (notes of testimony citations omitted; parts

cleaned up in brackets). Trial testimony referring to Appellant’s date of birth

permitted the inference that he was twenty-four to twenty-six years of age

during the relevant events. N.T. Trial, 10/31/19, 110.

       Appellant proceeded to a non-jury trial. The Commonwealth presented

the testimony of I.C., her sister, and a police officer that interviewed I.C.

Appellant presented testimony from his mother as a fact witness, and

character evidence from his godmother’s son. On October 31, 2019, the court

found Appellant guilty of the above-referenced offenses.2

       On January 6, 2020, the court imposed consecutive prison terms of 10

to 20 years for rape by forcible compulsion and 5 to 10 years for IDSI of a

person less than 16 years of age, along with a concurrent prison term of 5 to

____________________________________________


2The parties have not ensured the presence of any of the trial exhibits in the
certified record for this appeal. N.T. Trial, 10/31/19, 114, 133 (referencing
exhibits that were moved into the record).

                                           -3-
J-S36033-21



10 years for aggravated indecent assault without consent.3 Sentencing Order,

1/6/20, 1-3.4 Appellant timely filed a motion for reconsideration of sentence

that was denied by operation of law. This timely appeal followed.5

       Appellant presents the following issues for our review:

              1.   Was not the evidence insufficient beyond a
       reasonable doubt to prove that Appellant committed the crimes of
       rape by forcible compulsion, aggravated indecent assault by
       forcible compulsion, and indecent assault by forcible compulsion,
       where the evidence was insufficient to prove Appellant employed
       forcible compulsion against the complainant in committing those
       crimes?


____________________________________________


3 With the exception of sexual assault which merged for sentencing purposes,
the court imposed no further penalty for the remaining convictions.

4 The notes of testimony from the sentencing hearing were not originally
included in the certified record. We brought that to the attention of the parties
in an order responding to the parties’ applications seeking to strike the other
party’s brief. At this Court’s direction, Appellant filed an application to correct
the omission in the record. We hereby grant Appellant’s application pursuant
to Pa.R.A.P. 1926.

5 Appellant requested an extension of time for his initial deadline for filing an
ordered statement pursuant to Pa.R.A.P. 1925(b) as he awaited receipt of the
notes of testimony from his sentencing hearing. The trial court never ruled
on the request but implicitly granted it by issuing an opinion responding to the
claims included in the statement Appellant later filed. Pa.R.A.P. 1925(b)(ii).
Accordingly, we deem that Appellant and the trial court have complied with
Rule 1925. Cf. Commonwealth v. Burton, 973 A.2d 428, 433 (Pa. Super.
2009) (en banc) (concluding that remand was not necessary where the trial
court filed an opinion addressing the issue presented in Burton’s untimely Rule
1925(b) statement).

This Court previously granted Appellant’s application to strike the
Commonwealth’s untimely brief and the Commonwealth’s application to strike
Appellant’s brief due to his use of an unredacted reference to the minor
victim’s name. With leave of court, Appellant has filed a substituted brief.

                                           -4-
J-S36033-21


             2.   Was not the evidence insufficient beyond a reasonable
      doubt to prove that Appellant committed the crimes of rape with
      threat of forcible compulsion, IDSI with threat of forcible
      compulsion, aggravated indecent assault with the threat of
      forcible compulsion, and indecent assault with threat of forcible
      compulsion, where the evidence was insufficient to prove
      Appellant made any threats of forcible compulsion against the
      complainant in committing those crimes?

            3.  Did not the trial court abuse her discretion and violate
      the Sentencing Code by imposing a manifestly excessive and
      unreasonable sentence of 15 to 30 years, three times what the
      Commonwealth requested, where the court upwardly departed
      from the guidelines without stating adequate reasons on the
      record?

Appellant’s Brief at 4 (references to answers of the lower court omitted).

      In his first two issues, Appellant challenges the sufficiency of the

evidence supporting his convictions for rape, IDSI, aggravated indecent

assault, and indecent assault that were predicated on the Commonwealth

proving, beyond a reasonable doubt, that he committed those offenses by

forcible compulsion and threat of forcible compulsion.    For purposes of these

claims, the Crimes Code defines “forcible compulsion” as “[c]ompulsion by use

of physical, intellectual, moral, emotional or psychological force, either

express or implied.”    18 Pa.C.S. § 3101; see also Commonwealth v.

Eckrote, 12 A.3d 383, 387 (Pa. Super. 2010) (“[O]ur Supreme Court stated

that forcible compulsion includes ‘not only physical force or violence, but also

moral, psychological or intellectual force used to compel a person to engage

in sexual intercourse against that person’s will.’”) (citation omitted).

      A challenge to the sufficiency of the evidence requires consideration of

our well-established standard of review:


                                      -5-
J-S36033-21



      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [the above] test, we may not
      weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.


Commonwealth v. Ventura, 975 A.2d 1128, 1142 (Pa. Super. 2009)

(citation omitted). In Pennsylvania, “the uncorroborated testimony of a single

witness is sufficient to sustain a conviction for a criminal offense, so long as

that testimony can address and, in fact, addresses, every element of the

charged crime.”    Commonwealth v. Johnson, 180 A.3d 474, 481 (Pa.

Super. 2018); see also 18 Pa.C.S. § 3106 (“The testimony of a complainant

need not be corroborated in prosecutions under [the Sexual Offenses]

chapter.“).

      Appellant does not contest that he engaged in sexual relations with I.C.

Instead, he alleges that his crimes were overcharged and the evidence failed

to prove that he forcibly compelled I.C. or threatened her with forcible

compulsion to get her to submit to his sexual acts. Appellant’s Brief at 20-21,

                                     -6-
J-S36033-21



24-27, 34-35. The Court cannot agree with his assessment of the record.

Upon viewing the trial testimony in the light most favorable to the

Commonwealth as the verdict winner – as dictated by the standard of review

– the Court finds that the evidence proved that defendant used forcible

compulsion and threats of forcible compulsion to compel I.C. to engage in

numerous criminal sex acts with him over a two-year span.

     This Court has explained that,

     A determination of forcible compulsion rests on the totality of the
     circumstances, including but not limited to this list of factors:

           the respective ages of the victim and the accused, the
           respective mental and physical conditions of the victim and
           the accused, the atmosphere and physical setting in which
           the incident was alleged to have been taken place, the
           extent to which the accused may have been in a position of
           authority, domination or custodial control over the victim,
           and whether the victim was under duress.


Commonwealth v. Gonzalez, 109 A.3d 711, 721 (Pa. Super. 2015) (added

emphasis removed), citing Commonwealth v. Rhodes, 510 A.2d 1217,

1226 (Pa. 1986).

     When forcible compulsion (used or[ ]threatened) consists of
     moral, phychological [sic] or intellectual force, the force may be
     less tangible but is not less susceptible of proof, and the critical
     circumstances and evidence here will be those which tend to prove
     or disprove compulsion or lack of consent, i.e. that such force was
     used to compel a person to engage in sexual intercourse against
     that person’s will.


Rhodes, 510 A.2d at 1227 (internal quotation marks and footnote omitted).




                                      -7-
J-S36033-21



       In Rhodes, a twenty-year old man lured an eight-year-old neighbor,

whom he had known for several years, into an abandoned building and

proceeded to engage in sexual acts with her. In finding sufficient evidence of

forcible compulsion and threats of forcible compulsion, the Rhodes court

reasoned:

       There is an element of forcible compulsion, or the threat of forcible
       compulsion that would prevent resistance by a person of
       reasonable resolution, inherent in the situation in which an adult
       who is with a child who is younger, smaller, less psychologically
       and emotionally mature, and less sophisticated than the adult,
       instructs the child to submit to the performance of sexual acts.
       This is especially so where the child knows and trusts the adult.
       In such cases, forcible compulsion or the threat of forcible
       compulsion derives from the respective capacities of the child and
       the adult sufficient to induce the child to submit to the wishes of
       the adult (“prevent resistance”), without the use of physical force
       or violence or the explicit threat of physical force or violence.

Rhodes, 510 A.2d at 1227.6

       In the instant case, there was almost a twelve-year age difference

between Appellant and I.C. Appellant engaged in repeated vaginal and oral

intercourse, and one instance of attempted anal intercourse, with I.C. while

____________________________________________


6 This Court previously noted that “[t]he Rhodes court’s inclusion of types of
forcible compulsion other than physical was a significant change in the law.”
Commonwealth v. Fischer, 721 A.2d 1111, 1115 (Pa. Super. 1998). Within
a year of a subsequent decision in Commonwealth v. Berkowitz, 641 A.2d
1161, 1165 (Pa. 1994), in which the Supreme Court stated that the legislature
intended the term forcible compulsion to mean “something more than a lack
of consent,” the legislature added a definition for forcible compulsion to 18
Pa.C.S. § 3101, that used the language used by the Rhodes court, including
a reference to “moral, emotional or psychological force.” See Fischer, 721
A.2d at 1116-17 (discussing the development of the definition for “forcible
compulsion”).

                                           -8-
J-S36033-21



he was between the ages of twenty-four and twenty-six and she was between

the ages of thirteen and fifteen.        N.T. Trial, 10/31/19, at 9, 47, 110

(referencing their dates of births). This is a case where Appellant actively

lowered the victim’s resistance by piquing her interest in sexual activity by

giving the minor victim the impression that she was in a romantic relationship

with her considerably older, adult cousin. Id. at 25-26, 71-72, 85-86, 98.

While she admittedly said nothing because she was scared during the first

incident of vaginal intercourse, id. at 21, 39, she told him no or that she did

not want to do it “[a] couple times” and he would not listen to her and

proceeded, in any event, to engage in intercourse with her.         Id. at 39-40

(I.C.: “He wouldn’t listen to me. I mean, it still get done so there was no

listening there.”); see also id. at 95 (I.C.’s sister testifying that I.C. told her

about an incident “in the living room [where] he bent her over [and] stuck his

thing in there and she had said no and she was uncomfortable with it, but he

continued”).

      To ensure his victim’s continued submission to his abuse and avoid

anyone from discovering his course of conduct with her, Appellant told I.C.

that, if she told someone about what was going on, she would “get in trouble”

and it would be “bad.” N.T. Trial, 10/31/19, at 42-43, 78. Those statements

made I.C. feel “scared” and, as a result, she did not “want to make him mad.”

Id. I.C. also acknowledged threats from Appellant that, if she told anyone,

“[h]e was going to leave [her] somewhere far so no one could find [her]” and




                                       -9-
J-S36033-21



that she “was going to die” or that he would kill her. Id. at 79-80, 84-85.7

The combination of these threats contributed to I.C. submitting to the sexual

acts directed by Appellant. See, e.g., id. at 40-41 (I.C.: “I mean, I mean,

sometimes he would, like, yeah. You got to hold it [referring to his penis] …

Like, because, I would hold it. I didn’t want to get in trouble so I did what I

was told.”); id. at 85 (I.C.: “So it was, like, to scare me into just shutting up.

I just, like, kept my mouth shut anyway, but it was just, like to reassure that

I was going to keep my mouth shut.”).

       The evidence of Appellant’s grooming of his minor cousin as a romantic

partner combined with his use of threats to the victim if she told anyone about

them presented a case of emotional, moral, psychological, or intellectual

compulsion that has often been found in circumstances involving a young,

vulnerable victim and a perpetrator who is in a position of authority and trust.

This emotional and psychological coercion constituted forcible compulsion and

the warnings of trouble, abandonment, and death constituted threats of

forcible compulsion. See, e.g., Commonwealth v. Ables, 590 A.2d 334,

____________________________________________


7 Appellant fails to properly review the evidence under the standard of the
review when he asserts that “I.C. never testified to any specific threats [he]
made.” Appellant’s Brief, at 34. When pressed on her testimony that
Appellant told her that she would be in trouble if she told anyone about them,
I.C. addressed specific threats made by Appellant. See N.T. Trial, 10/31/19,
80 (“Q. What did he say the very first time it happened allegedly? A. I was
going to die...”) (emphasis added); id. at 85 (A. “He said that at some point.
He was like, I’m gonna leave you, I’m gonna take you somewhere, I’m gonna
leave you there by yourself.”) (emphasis added); id. (“Q. So when you were
also asked if he said if you tell someone I’ll kill you, were you making that one
up? A. Mm-mm. He said that, like I was a lot younger.”) (emphasis added).

                                          - 10 -
J-S36033-21



338 (Pa. Super. 1991) (finding sufficient evidence for forcible compulsion by

emotional exploitation where Ables repeatedly victimized his 13-year-old

niece and told her if she told anyone she would get into trouble);

Commonwealth v. Frank, 577 A.2d 609, 619 (Pa. Super. 1990) (evidence

sufficient to prove that victim submitted to sexual intercourse under forcible

compulsion or threat of forcible compulsion where the adolescent victim,

undergoing therapy, submitted to sexual intercourse with his therapist out of

fear that the therapist would ruin his chances for adoption or would hurt

someone the victim cared about); see also Commonwealth v. Gabrielson,

536 A.2d 401, 407 (Pa. Super. 1988) (“In a case where, as here, a victim is

threatened with physical abuse if she refuses to engage in intercourse with

the assailant even to the point where the victim considers it pointless to resist,

we have held that such conduct demonstrates the use of force and threat of

force sufficiently compelling to meet the statutory threshold of forcible

compulsion.”).

      Under the circumstances presented here, we agree with the trial court

that the evidence was sufficient to prove that defendant committed his

offenses by psychological and emotional forcible compulsion and threats of

forcible compulsion. We find the significant age difference between Appellant

and the victim, I.C.’s stated fears preyed on by Appellant’s threats, along with

Appellant’s status as the victim’s older cousin and his efforts to craft a

supposed romantic relationship with the victim provided Appellant with the

opportunity and authority needed to compel I.C. to submit to his will. The

                                     - 11 -
J-S36033-21



combined        evidence   sustained    Appellant’s     convictions.     Accord

Commonwealth v. Dorman, 547 A.2d 757, 761-62 (Pa. Super. 1988)

(evidence sufficient for forcible compulsion where 38-year-old Dorman had

intercourse with his 13-year-old niece; location of the crime in a remote

wooded area where Dorman drove the victim, the victim’s protest of “don’t,”

Dorman’s disrobing of the victim, and Dorman’s position as the victim’s uncle

was sufficient evidence, notwithstanding the victim’s lack of more “strenuous

resistance”).

      Appellant’s remaining issues present challenges to the legality and

discretionary aspects of his sentence.          With respect to the former issue,

Appellant claims that his convictions for rape, aggravated indecent assault,

and indecent assault involving both forcible compulsion and threat of forcible

compulsion should have merged for sentencing purposes. Appellant’s Brief at

27 n.36. Even though this claim was raised for the first time in Appellant’s

statement of issues presented pursuant to Pa.R.A.P. 1925(b), we can review

this claim since inquiry into the legality of a sentence is a non-waivable matter

when this Court is properly vested with jurisdiction.        Commonwealth v.

Wolfe, 140 A.3d 651, 660 (Pa. 2016) (“legality-of-sentence claims are not

subject to the traditional waiver doctrine.”); see also Commonwealth v.

Tanner, 61 A.3d 1043, 1046 (Pa. Super. 2013) (whether crimes merge for

sentencing purposes implicates the legality of sentence, which this Court can

raise sua sponte); Commonwealth v. Borovichka, 18 A.3d 1242, 1254 n.8

(Pa. Super. 2011) (stating, “[a] challenge to the legality of a sentence … may

                                       - 12 -
J-S36033-21



be entertained as long as the reviewing court has jurisdiction”). Our standard

of review for a legality of sentence claim is de novo and our scope of review

is plenary. Tanner, 61 A.3d at 1046.

      Merger of sentences is governed generally by Section 9765 of the

Sentencing Code, which provides:

      § 9765. Merger of sentences

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.


42 Pa.C.S. § 9765. “The preliminary consideration is whether the facts on

which both offenses are charged constitute one solitary criminal act. If the

offenses stem from two different criminal acts, merger analysis is not

required.” Commonwealth v. Healey, 836 A.2d 156, 157-58 (Pa. Super.

2003) (citation omitted); see also Commonwealth v. Robinson, 931 A.2d

15, 25 (Pa. Super. 2007) (en banc) (the focus on differentiating between

single and multiple criminal acts for merger claims “is designed to prevent

defendants from receiving a ‘volume discount on crime’”) (citation omitted).

      Here, Appellant’s merger argument fails because he committed different

acts to establish each of the elements of rape, aggravated indecent assault,

and indecent assault involving both forcible compulsion and threat of forcible

compulsion.   His charging documents informed him that the rape charges

concerned sexual intercourse with the victim, the aggravated indecent assault


                                    - 13 -
J-S36033-21



charges concerned penetration, however, slight of the victim’s genitals or

anus, and the indecent assault charges concerned either the victim having

indecent contact with Appellant or the victim having contact with seminal fluid,

urine, or feces. Bills of Information, 4/26/19. For all of those charges, the

range of dates for the offenses was listed as “January 1, 2015 to December

22, 2018.” Id. As explained above, defendant employed different forms of

forcible compulsion and threats of forcible compulsion to engage in intercourse

with the victim.

      Moreover, the trial evidence demonstrated that Appellant had vaginal

intercourse with the victim for “[l]ike a year,” starting when she was 13, and

then he proceeded to engage in oral intercourse with her at age 14, until the

abuse ended with an incident of vaginal intercourse and attempted anal

intercourse on December 22, 2018. N.T. Trial, 10/31/19, at 20-26, 31-33.

I.C. noted that that the vaginal intercourse happened in various rooms of

Appellant’s mother’s home and the anal intercourse incident happened at her

father’s home. Id. at 26, 30. I.C. testified prior to trial that the acts of abuse

happened at least twenty times, told the police “that it got to the point where

it would happen four times a month,” and testified at trial that it happened

“really, really often.” Id. at 72-73. Accordingly, under the facts presented,

it is clear that Appellant’s convictions were sustained by multiple criminal acts




                                     - 14 -
J-S36033-21



and merger does not apply.8 See, e.g., Commonwealth v. Snyder, 870

A.2d 336, 349-50 (Pa. Super. 2005) (counts of rape and involuntary deviate

sexual intercourse did not merge for sentencing purposes; the convictions

were supported by separate facts, as there were at least five locations where

a sexual encounter occurred, and more than four separate occasions which

would support a conviction for both rape and involuntary deviate sexual

intercourse and Snyder was charged with only two counts each of rape and

IDSI); see also Commonwealth v. Belsar, 676 A.2d 632, 634 (Pa. 1996)

(“When a criminal act has been committed, broken off, and then resumed, at

least two crimes have occurred and sentences may be imposed for each. To

hold that multiple assaults constitute only one crime is to invite criminals like

Belsar to brutalize their victims with impunity.”)

       Lastly, Appellant argues that the trial court abused its discretion by

imposing an excessive aggregate sentence and failing to state adequate

reasons for imposing a sentence for rape that departed upward from the

recommendation of the Sentencing Guidelines.9 Appellant’s Brief at 35-39.
____________________________________________


8 We acknowledge that the trial court conceded in its opinion that the charges
premised upon threats of forcible compulsion should have merged with the
related charges premised upon forcible compulsion. Trial Court Opinion,
4/1/21, at 11. The trial court, however, never provided this Court with any
analysis for that conclusion.

9 For the offenses upon which the court imposed sentences, we note that the
guidelines recommended minimum imprisonment terms of 48 to 66 months,
plus or minus 12 months for aggravating or mitigating circumstances, for rape
by forcible compulsion and IDSI of a person less than 16 years of age, and 22
(Footnote Continued Next Page)


                                          - 15 -
J-S36033-21



He also claims that the court chose to “aggravate” his sentence because he

declined to offer an allocution statement. Id. at 39-41.

       There is no absolute right to appellate review of a discretionary

sentencing claim. Commonwealth v. Solomon, 247 A.3d 1163, 1167 (Pa.

Super. 2021) (en banc). Rather,

       [W]e conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence; see
       Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
       Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
       that the sentence appealed from is not appropriate under the
       Sentencing Code, 42 Pa.C.S.A. § 9781(b).


Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018)

(citation omitted). Following satisfaction of all four elements, this Court then

reviews the underlying discretionary aspects of sentencing issue, pursuant to

an abuse of discretion standard. Commonwealth v. Akhmedov, 216 A.3d

307, 328-29 (Pa. Super. 2019) (en banc).


____________________________________________


to 36 months, plus or minus 12 months for aggravating or mitigating
circumstance, for aggravated indecent assault without consent.          N.T.
Sentencing Hearing, 1/6/20, 6 (noting the recommended ranges for rape by
forcible compulsion and IDSI of a person less than 16 years of age and that
Appellant had a prior record score of zero); 204 Pa. Code § 303.15 (Offense
Listing; 7th Ed., Amend. 4); 204 Pa. Code § 303.16(a) (Basic Sentencing
Matrix; 7th Ed., Amend. 4). The trial court imposed an above-the-guidelines
maximum imprisonment term for rape by forcible compulsion, a consecutive
standard guidelines-range sentence for IDSI of a person less than 16 years of
age, and a concurrent above-the-guidelines maximum imprisonment term for
aggravated indecent assault without consent. 18 Pa.C.S. § 1103 (providing
the maximum imprisonment terms for felonies).

                                          - 16 -
J-S36033-21



      Here, we find no procedural impediment to substantive review.

Appellant timely filed a notice of appeal within two days of his timely-filed

post-sentence motion being denied by operation of law.              Pa.R.Crim.P.

720(A)(2)(b). His claim was also preserved in his timely-filed post-sentence

motion, in which he challenged both the length of his sentence and the

adequacy of the court’s statement of reasons for the sentence. Post-Sentence

Motion, 1/16/20, ¶¶ 4-5 (“The sentence was unreasonable and manifestly

excessive … Although Petitioner exercised his right to remain silent at

sentencing, and no other witnesses testified, Your Honor cited as aggravating

factors that Petitioner showed no remorse and that there was ‘continued

denial.’   No evidence of either of these were presented at the sentencing

hearing.”).   Lastly, Appellant included a statement required by Pa.R.A.P.

2119(f) in his brief and cited prior opinions establishing that his claim presents

a substantial question for review. Appellant’s Brief at 14-17, citing, inter alia,

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007) (en banc)

(finding that Robinson’s claim that a court imposed an unreasonable and

excessive sentence, outside of the guidelines, without providing an adequate

explanation raised a substantial question). We thus turn to the merits.

      Our standard of review regarding challenges to the discretionary aspects

of sentencing is well settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by error in judgment. Rather,
      the appellant must establish, by reference to the record, that the

                                     - 17 -
J-S36033-21


      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill[-]will, or
      arrived at a manifestly unreasonable decision.


Commonwealth v. Moye, 266 A.3d 666, 676-77 (Pa. Super. 2021) (citation

omitted).   This deferential standard is based on the recognition that “the

nuances of sentencing decisions are difficult to gauge from the court transcript

used upon appellate review.” Commonwealth v. Perry, 32 A.3d 232, 236

(Pa. 2011), quoting Commonwealth v. Walls, 926 A.2d 957, 961-62 (Pa.

2007).

      In reviewing a record to determine if the sentencing court abused its

discretion, the Sentencing Code instructs this Court to consider the nature of

the circumstances of the crime; the history and characteristics of the

defendant; the sentencing court’s findings as well as the court’s opportunity

to observe the defendant, including through presentence investigation; and

the sentencing guidelines. See 42 Pa.C.S. § 9781(d).

      The Sentencing Code additionally instructs sentencing courts to consider

“the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.”     42 Pa.C.S. § 9721(b).     “The balancing of these

Section 9721(b) sentencing factors is within the sole province of the

sentencing court.” Commonwealth v. Velez, --- A.3d ----, 2022 WL 964170,

*2 (Pa. Super., filed Mar. 31, 2022) (citation omitted).

      The sentencing court must also consider the sentencing guidelines when

sentencing a defendant. See 42 Pa.C.S. § 9721(b). “However, the sentencing

                                     - 18 -
J-S36033-21



guidelines are purely advisory in nature – they are not mandatory.” Velez, -

-- A.3d ----, 2022 WL 964170, at *3 (citation omitted). A court may therefore,

as an act of discretion, sentence defendants outside the guidelines’

recommendations so long as their sentence does not exceed the maximum

sentence allowed by statute. Id. When a court deviates from the Sentencing

Guidelines, it must state the reasons for doing so on the record. Id. This

Court shall vacate a sentence if it finds, inter alia, that the “sentencing court

sentenced    outside   the   sentencing   guidelines   and   the   sentence    is

unreasonable.” 42 Pa.C.S. § 9781(c)(3).

       “Further, the weight accorded to the mitigating factors or aggravating

factors presented to the sentencing court is within th[at] court’s exclusive

domain.” Velez, --- A.3d ----, 2022 WL 964170, at *3 (citation omitted). In

Walls, our Supreme Court “specifically admonished that … an appellate court

could not substitute its own weighing of those factors.” Commonwealth v.

Bowen, 975 A.2d 1120, 1123 (Pa. Super. 2009), citing Walls, 926 A.2d at

966.    When a court possesses a presentence investigation report, it is

presumed that the court “was aware of the relevant information regarding

defendant’s character and weighted those considerations with mitigating

statutory factors.” Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

       Appellant initially argues that his sentence was excessive and

unreasonable. Appellant’s Brief at 35-36. Beyond pointing out that his rape

sentence constituted an upward departure from the term recommended by

the Sentencing Guidelines, he highlights that his aggregate sentence was

                                     - 19 -
J-S36033-21



three times the sentence requested by the Commonwealth and he asked the

trial court to consider mitigating factors including that he had no prior criminal

record, he elected to waive his right to a jury trial, he had “a lot of family

support,” and an “extensive work history.”        Id. at 35-38.     For multiple

reasons, this Court cannot agree with his characterization of his sentence as

excessive and unreasonable.

      First, pursuant to Devers, we cannot find that the court abused its

discretion by not properly weighing his mitigating sentencing factors because

the court had a presentence investigation report and thus is presumed to have

been aware of the relevant information regarding his character and weighted

those considerations along with the mitigating statutory factors.            N.T.

Sentencing Hearing, 1/6/20, 5 (trial court referencing its possession of the

presentence investigation report); Devers, 546 A.2d at 18; see also

Commonwealth v. Horning, 193 A.3d 411, 419 (Pa. Super. 2018).

      Second, the comparison of the aggregate sentence with the sentences

recommended by the Sentencing Guidelines and the Commonwealth do not

establish an abuse of discretion as a matter of law. As an initial matter, the

guidelines are only relevant for comparison with the minimum terms for each

of the individual judgments of sentence, 204 Pa. Code § 303.9(e), and, as

noted above, the guidelines are only advisory. Because the second part of

Appellant’s argument involves the trial court’s reasons for departing from the

guidelines for the rape sentence, we will defer the discussion of whether the

court stated proper reasons for an upward departure infra. To the extent that

                                     - 20 -
J-S36033-21



Appellant argues that the court abused its discretion by imposing a sentence

in excess of what the Commonwealth requested, we note that the trial court

was not cabined by the prosecution’s recommendation.                See, e.g.,

Commonwealth v. Sexton, 222 A.3d 405, 422 (Pa. Super. 2019) (“With

regard to Appellant’s assertion that the court erred in imposing a sentence

which     exceeded    one   recommended        by   the   Commonwealth,     the

Commonwealth’s recommendations, or lack thereof, are not binding on the

trial court’s exercise of discretion at sentencing.”).

        Third, the Court cannot agree with Appellant because he fails to review

his aggregate sentence in the context of the totality of the circumstances in

his case.    The sentence is unquestionably high: it contains a maximum

imprisonment term, plus a consecutive standard-guidelines-range prison

term. If the same sentence had been imposed on a defendant with no prior

criminal record and the charges in question arose from a single criminal

incident, this Court would be inclined to agree with his characterization of the

sentence as excessive. The trial court, however, appears to have acted within

its discretion by imposing this sentence because the crimes in this case

occurred during a continuing campaign of sexual abuse of a minor victim over

a two-year span which involved, at a minimum, twenty instances of abuse

and, at times, happened on a weekly basis. N.T. Trial, 10/31/19, at 72-73.

Additionally, the court’s opinion suggests that it chose the term because it was

consistent with the gravity of the offenses as they related to the impact on

the life of the victim:

                                      - 21 -
J-S36033-21




      The court’s observations showed that Appellant did this to a
      vulnerable child who had no way of consenting to or
      understanding what was being done to her and who has been left
      to live with their trauma ever since. Appellant egregiously
      exploited the child’s trust in him to commit criminal acts against
      her.


Trial Court’s Opinion, 4/1/21, 11.

      Where Appellant, as a 24 to 26-year-old, committed at least twenty acts

of sexual abuse involving intercourse with his 13 to 15-year-old cousin, and

used a combination of romantic grooming and specific threats to accomplish

those crimes, the Court cannot agree that the trial court imposed an excessive

term by imposing two consecutive terms of imprisonment, one of which

included a maximum imprisonment term. See Commonwealth v. Prisk, 13

A.3d 526, 533 (Pa. Super. 2011) (holding that a sentence of 633 to 1,500

years’ imprisonment for 314 offenses, including multiple counts of rape,

involuntary deviate sexual intercourse, and indecent assault, was not

excessive; Prisk was convicted of sexually abusing his step-daughter between

2001 and 2007, starting when his victim was 10 years old, and his offenses

occurred on an almost daily basis; noting that Prisk was not entitled to a

“volume discount” for multiple offenses); see also Commonwealth v.

Davis, 241 A.3d 1160, 1182 (Pa. Super. 2020) (finding no abuse of discretion

for the imposition of four consecutive robbery sentences where Davis

committed robberies of five people during a single armed home invasion

incident; noting agreement with the trial court that Davis was not entitled to


                                     - 22 -
J-S36033-21



a “volume discount” by having all of his sentences run concurrently);

Commonwealth v. P.L.S., 894 A.2d 120, 133 (Pa. Super. 2006) (effect of

ongoing sexual abuse that occurred on a weekly basis for two years and that

P.L.S.’s attempted effect to justify his actions on the basis that they were in

retaliation against the victim’s mother offered support for sentencing in excess

of the recommendations of the Sentencing Guidelines).

         In the remainder of his argument, Appellant asserts that the trial court

failed    to   state   adequate   reasons   for   departing   upwards   from   the

recommendations of the Sentencing Guidelines for his convictions for rape by

forcible compulsion and aggravated indecent assault without consent.

Appellant’s Brief, at 37-42.      To deviate from the recommendations of the

guidelines, “the sentencing court must demonstrate, on the record, its

awareness of the sentencing guidelines and offer a contemporaneous written

statement of the reason” for its deviation. Commonwealth v. Wallace, 244

A.3d 1261, 1279 (Pa. Super. 2021), citing, inter alia, 42 Pa.C.S. § 9721.

         Here, the court was informed on the record by the prosecutor of the

applicable guideline ranges for the lead offenses that formed the basis for

Appellant’s aggregate sentence. N.T. Sentencing Hearing, 1/6/20, 6.            The

court prefaced its imposition of the sentence by stating, “Then based upon the

testimony presented in this hearing, taking into consideration the age of the

child at the occurrence of the incident, the lack of remorse, the continued

denial, I’m issuing the following sentence.” Id. at 10-11.




                                       - 23 -
J-S36033-21



       Appellant’s challenge to the adequacy of that statement of reasons is

three-fold. He initially rejects the importance of the court’s reference to the

“testimony presented in this hearing” because no testimony was presented at

the sentencing hearing. Appellant’s Brief, at 38. He then alleges that the

court’s reference to “the age of the child” was a form of double-counting of

sentencing factors already considered by the Sentencing Guidelines because

there was an age-related element for his conviction for IDSI of a person less

than 16 years of age. Id. at 38-39. He concludes by asserting that the stated

reasons of “lack of remorse” and “continued denial” were references to the

fact that he chose not to make an allocution statement, and were thus proof

that the court improperly chose to deviate from the guidelines “based on [his]

silence at sentencing.” Id. at 39-41. These arguments are unavailing.

       Brief as they are, the court’s comments constituted an adequate

statement of reasons for the departure from the guidelines.10 Because the

prosecution informed the court of the correct applicable guideline ranges for

the lead offenses, and the court then exceeded the recommended range for

the rape sentence after contemporaneously stating multiple grounds for

departing from the guidelines’ recommendation, we can discern from the
____________________________________________


10  We remind the trial court, however, that “[i]t is better practice for the court
to include in its statement of reasons for the sentence some reference to the
guidelines specified in the Sentencing Code, with some explanation of how
consideration of those guidelines affected the determination of sentence.”
Commonwealth v. Franklin, 446 A.2d 1313, 1317 (Pa. Super. 1982). At
the same time, we should not hold a statement of reasons insufficient “when
it is apparent that even though the court made no reference to the guidelines,
it did consider and apply them.” Id.

                                          - 24 -
J-S36033-21



record before us that the sentencing court understood the applicable

sentencing guideline ranges and that it was deviating from them, prior to

fashioning Appellant’s sentence.

       We also find that the trial court offered multiple acceptable reasons for

a deviation. To the extent that the court relied on the age of the victim as an

aggravating sentencing factor, the consideration of that fact for purposes of

Appellant’s rape by forcible compulsion sentence did not result in double

counting of factors already considered by the guidelines because the age of

the victim was not an element of the offense at 18 Pa.C.S. § 3121(a)(1).11

See Commonwealth v. Gause, 659 A.2d 1014, 1017 (Pa. Super. 1995)

(“The rape statute applies to a victim of any age.”). That the victim was only

13 years old when Appellant’s abuse of her started was an acceptable

sentencing factor for consideration of a deviation from the guidelines. See

Walls, 926 A.2d at 967 (holding that the age of a victim, there seven, for the

offenses of rape and IDSI of a person less than 13 years old was among the

____________________________________________


11The same is true for the above-guidelines sentence for aggravated indecent
assault without consent under 18 Pa.C.S. § 3125(a)(1).

While Appellant treats the precise age of the victim as an element of IDSI of
a person less than sixteen years of age for purposes of his double-counting
factors argument, we would also point out that our Supreme Court has held
otherwise concerning the treatment of a precise age as a sentencing factor.
See Walls, 926 A.2d at 967 (“the fact that the victim was only seven-years-
old at the time of the sexual abuse, was not an element of rape or IDSI of a
victim less than thirteen years old and could justify an above-guidelines
sentence”). That point is only instructive in this instance because the trial
court did not deviate from the guidelines when it sentenced Appellant for IDSI
of a person less than 16 years of age.

                                          - 25 -
J-S36033-21



permissible factors for the court’s imposition of maximum sentences in excess

of the Sentencing Guidelines); Commonwealth v. Durazo, 210 A.3d 316,

324 (Pa. Super. 2019) (“nothing prevents the court from considering the

extreme age difference of the victim”).

      Lack of remorse was also another acceptable consideration for a

deviation. See Commonwealth v. Begley, 780 A.2d 605, 644 (Pa. 2001)

(noting lack of remorse, as a sign of the defendant’s character, is an

appropriate    consideration   for   sentencing   outside   of   the   guidelines);

Commonwealth v. Summers, 245 A.3d 686, 695 (Pa. Super. 2021) (“Lack

of remorse is an appropriate sentencing consideration.”).         Nothing in the

record supports Appellant’s argument that the court’s reference to a lack of

remorse was a response to his decision not to offer an allocution statement or

an infringement on his right to silence. The trial court explains in its opinion

that the lack of remorse comment derived from the court’s observation of

Appellant’s body language at trial and sentencing. Trial Court Opinion, 4/1/21,

11 (“Next, the trial court, with her 10+ years of jurisprudence, had the

opportunity to observe the Appellant throughout the course of the trial and

sentencing, and keenly observed a lack of remorse through Appellant’s body

language.”).

      Appellant does not address the court’s discussion of his body language

in its opinion. Even assuming that he did, we would necessarily defer to the

trial court’s finding in those respects, under the standard of review, because

the intricacies of body language are not apparent from the cold record, and

                                      - 26 -
J-S36033-21



thus it could not be meaningfully addressed by this Court.                 See

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014) (citation

omitted) (“In determining whether a sentence is manifestly excessive, [we]

must give great weight to the sentencing court’s discretion, as he or she is in

the best position to measure factors such as the nature of the crime, the

defendant’s character, and the defendant’s display of remorse, defiance, or

indifference.”).

      As for the court’s reference to the “testimony presented in this hearing,”

we agree with Appellant that that reason on its face appears to be nonsensical

because no testimony was ever elicited at the sentencing hearing.        At the

same time, however, we do not find that be an improper sentencing factor

because the trial court’s opinion suggests that the comment was actually an

inartful reference to the trial testimony, and in particular, to the victim’s

testimony.    See Trial Court Opinion, 4/1/21, 11 (“First, the trial court

considered the victim’s testimony and her reaction to the situation.”). The

court elaborated on this factor when it addressed its observations of the victim

and Appellant’s exploitation of the victim’s trust in him.    Id.   The court’s

consideration of the significant trauma that Appellant caused the minor victim

to suffer during the two-year campaign of abuse as an aggravating sentencing

factor was not an abuse of discretion. See, e.g., Commonwealth Sheller,

961 A.2d 187, 192 (Pa. Super. 2008) (among the proper reasons considered

for an upward departure from the sentencing guidelines for a voluntary

manslaughter sentence was trauma suffered by the victim’s twelve-year-old

                                     - 27 -
J-S36033-21



child caused by her discovery of her mother’s body); Commonwealth v.

Impellizzeri, 661 A.2d 422, 433 (Pa. Super. 1995) (statement referring to,

inter alia, that a rape victim experienced extreme emotional trauma satisfied

the requirement for stating reasons on the record for exceeding the

Sentencing Guideline’s recommendation).

      To the extent that the trial court cited “continued denial” in its statement

of reasons for the sentence, the court does not address that reason in its

opinion.   We decline to find that the phrase was proof that the trial court

imposed an upward departure sentence to punish defendant for the exercise

of his constitutional rights, as in Commonwealth v. Bethea, 379 A.2d 102

(Pa. 1977), because the court left the phrase so undefined that this Court

cannot infer what the trial court was referring to as being denied. If the court

had referred to a continued denial of guilt, where defendant exercised his

rights to not incriminate himself or engage in allocution, we would have found

merit to Appellant’s claim pursuant to Bethea. Since the phrase used by the

court was so vague that it conveyed no appreciable meaning, we decline to

put additional words into the trial court’s statement in order to find an error.

      Even assuming that the utterance of “continued denial” was an improper

sentencing factor, provided that it was not just another reference to the body

language leading the court to infer a lack of remorse, we cannot conclude that

the consideration of that reason resulted in an abuse of discretion because, as

addressed above, the court considered other independently valid reasons for

imposing a sentence departing upward from the recommendations of the

                                     - 28 -
J-S36033-21



Sentencing Guidelines. See Commonwealth v. Smith, 673 A.2d 893, 895-

96 (Pa. 1996) (where departure sentence was justified by independently valid

reasons, even though impermissible sentencing factor also was employed in

support, sentence must be affirmed); see, e.g., P.L.S., supra, 894 A.2d at

133 (holding, in the alternative, that even if a trial court improperly considered

uncharged conduct as a sentencing factor, an upward departure sentence was

not an abuse of discretion because the court offered significant other support

for the sentence including that the “Appellant sexually abused his victim nearly

weekly for two years” and “the effect of this ongoing sexual abuse was

substantial and long-term”).

      Here, the sentence issued to Appellant, though substantial, was

supported by an adequate statement of reasons by the court and was not an

abuse of discretion.

      Judgments of Sentence affirmed. Appellant’s application to correct an

omission in the record pursuant to Pa.R.A.P. 1926 granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2022




                                     - 29 -